In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    (Filed: March 4, 2015)
                                       UNPUBLISHED

* * * * * * * * * * * * * *                    *
ROBERT HANDEYSIDE,                             *
                                               *       No. 14-1137V
               Petitioner,                     *
v.                                             *       Special Master Dorsey
                                               *
SECRETARY OF HEALTH                            *       Dismissal Under Vaccine Rule 21(a);
AND HUMAN SERVICES,                            *       Joint Stipulation to Dismiss.
                                               *
               Respondent.                     *
                                               *
* * * * * * * * * * * * * *                    *

Scott William Rooney, Nemes, Rooney, P.C., Farmington Hills, MI, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for respondent.

                          ORDER CONCLUDING PROCEEDINGS 1

        On November 21, 2014, Robert Handeyside (“petitioner”) filed a petition pro se for
compensation pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§
300aa-1 to -34 (2006). 2 Petitioner alleged that, as a result of receiving “a series of vaccination
shots” in September 2011, he suffered from Guillain-Barre Syndrome (GBS). On January 21,
2015, Mr. Rooney entered a consent motion to substitute as counsel, which was subsequently



1
  Because this unpublished order concluding proceedings contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b),
each party has 14 days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire
decision will be available to the public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                   1
granted. On February 25, 2015, the parties filed a Joint Stipulation of Dismissal requesting that
the action be dismissed. 3

       Accordingly, pursuant to Vaccine Rule 21(a) the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Special Master




3
  Although the parties filed the stipulation requesting that a decision dismissing the case be
issued with prejudice, the undersigned’s chambers contact the parties to advise that under
Vaccine Rule 21(a), an order concluding proceedings would be issued, dismissing the case
without prejudice. While counsel for respondent preferred that the case be dismissed with
prejudice, counsel did not object to having the case dismissed without prejudice. Counsel for
petitioner also had no objection to dismissing the case without prejudice.
                                                2